[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-12863         ELEVENTH CIRCUIT
                                                         JUNE 1, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                     D. C. Docket No. 05-00167-CV-RLV-4

HOWARD GREGORY CORDELL,


                                                          Plaintiff-Counter
                                                      Defendant-Appellant,
ALYSSA HARRELL CORDELL,
Individually and as parent
of Lucas Gregory Cordell, a minor,

                                                                     Plaintiff,

                                     versus

PACIFIC INDEMNITY COMPANY,
CHUBB & SON,
a division of Federal Insurance Company,

                                                          Defendants-Counter
                                                          Claimants-Appellees
JOHN DOES A THROUGH F,

                                                          Defendant-Appellee,

CHUBB CORPORATION, et al.,

                                                                  Defendants.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________
                                    (June 1, 2010)

Before WILSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Howard Gregory Cordell appeals, pro se, the district court’s denial of his

motion for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b).

Cordell moved for relief from judgment after the district court dismissed John

Does A through F, Chubb & Son, Inc., and Chubb Corporation (“Chubb”) as

defendants, and the jury granted a verdict in favor of Pacific Indemnity Company

(“Pacific”), in the underlying insurance-coverage litigation concerning a house fire.

      On appeal, Cordell argues that he is entitled to relief under Rule 60(b)(3)

because Pacific offered both fraudulent evidence and misrepresented the evidence

presented at trial. Specifically, Cordell claims that Pacific violated Rule 60(b)(3)

by: (1) offering into evidence a fraudulent Event History Report from ADT Home

Security,1 (2) entering a fraudulent transcript of a videotaped interview of Chester

Ganyon into evidence, (3) presenting Howard Zandmand’s testimony, which

      1
          ADT is an acronym for American Home District

                                             2
misrepresented facts regarding the Cordells’ financial condition,

(4) misrepresenting that Cordell never mentioned Vidal Rodriguez as a potential

arson suspect until well into the investigation, (5) making other fraudulent

statements during its closing argument, and (6) fraudulently filing for an entry of

judgment against the Cordells. Upon review of the record and consideration of the

parties’ briefs, we affirm.

                                          I.

      We “show a leniency to pro se litigants not enjoyed by those with the benefit

of a legal education.” GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359,

1369 (11th Cir. 1998). “We review a district court’s denial of a motion for relief

from judgment under Rule 60(b)(3) for abuse of discretion.” Cox Nuclear

Pharmacy, Inc. v. CTI, Inc., 478 F.3d 1303, 1314 (11th Cir. 2007) (citation

omitted).

                                          II.

      Rule 60(b)(3) provides relief from final judgment due to “fraud (whether

previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

opposing party.” Overall, Rule 60(b)(3) “is aimed at judgments which were

unfairly obtained, not at those which are factually incorrect.” Rozier v. Ford Motor

Co., 573 F.2d 1332, 1339 (5th Cir. 1978). “To prevail on a 60(b)(3) motion, the



                                          3
movant must prove by clear and convincing evidence that an adverse party has

obtained the verdict through fraud, misrepresentation, or other misconduct.” Cox

Nuclear Pharmacy, Inc., 478 F.3d at 1314 (citation and alteration omitted). “The

moving party must also show that the conduct prevented the losing party from fully

and fairly presenting his case or defense.” Frederick v. Kirby Tankships, Inc., 205

F.3d 1277, 1287 (11th Cir. 2000). Furthermore, “[a]n appeal of a ruling on a Rule

60(b) motion . . . is narrow in scope, addressing only the propriety of the denial or

grant of relief and does not raise issues in the underlying judgment for review.”

Am. Bankers Ins. Co. of Fla. v. Nw. Nat’l Ins. Co., 198 F.3d 1332, 1338 (11th Cir.

1999). “[T]he law is clear that Rule 60(b) may not be used to challenge mistakes

of law which could have been raised on direct appeal.” Id. (citation omitted).

A.    The ADT Event History Report

      Cordell argues that Pacific knowingly entered a fraudulent Event History

Report (“the report”) from ADT. See Exh. 217. The report contains information

regarding activities in Cordell’s home before it was destroyed in a fire. Cordell

claims that he attached certain documents to his Rule 60(b)(3) motion indicating

that the report was fraudulent because the request to have carbon monoxide

detectors installed in his home was omitted on the report. Cordell also claims that

Chubb has a history of bribery and was also responsible for bribing an ADT



                                           4
employee to alter the report. Lastly, Cordell argues that the trial court erred by

precluding him from challenging the report’s certificate of authenticity. These

arguments have no merit.

      First, Cordell has not offered any evidence to demonstrate that an ADT

employee was bribed. Second, Cordell has not provided any information to

substantiate his claim that he made a request to have carbon monoxide detectors

placed in his home prior to the fire, or that an authentic report would necessarily

display that information. Moreover, even assuming that Cordell did make this

request and the report omitted this information, this does not constitute clear and

convincing evidence that the report is fraudulent in light of the fact that a

certificate of authenticity was presented at trial. See Exh. 217; Vol. 7-358 at 141,

144, 161. Furthermore, a direct appeal, not a Rule 60(b) motion, is the proper

avenue to challenge the issue of authenticity. Finally, Cordell has not explained

how Pacific’s introduction of the report into evidence prevented him from fully

and fairly presenting his case. Accordingly, we find that the district court

committed no error.

B.    The Transcript of Chester Ganyon’s Videotaped Interview

      Cordell argues that Pacific knowingly entered into evidence a fraudulent

transcript of Ganyon’s videotaped interview conducted by the Georgia Bureau of



                                           5
Investigations (“GBI”). Specifically, Cordell asserts that omissions in the

transcript constitute fraud.2 Cordell alleges that Pacific conspired with GBI to

produce the fraudulent transcript. In addition, Cordell further alleges that Pacific

conspired to commit perjury by presenting Ganyon as a witness, even though they

knew he was not reliable. Lastly, Cordell argues that the trial court erred by: (1)

preventing him from challenging the validity of the transcript; (2) and by denying

admission of the videotape into evidence for the jury to compare with the

transcript. After review of the record, we find Cordell’s arguments have no merit.

       First, Cordell’s claim fails because he has not provided clear and convincing

evidence that the transcript is fraudulent. Furthermore, Cordell made a similar

argument at trial, but the trial court rejected his objections twice and explained that

there was “no evidence” that the transcript was incomplete. Vol. 7-358 at 106–08,

110–11. Consequently, to the extent that Cordell’s arguments challenge the trial

court’s decision not to admit the videotape into evidence, we find that these

arguments raise legal issues which are beyond the scope of Rule 60(b)(3).

Furthermore, even though Cordell contends that the transcript is fraudulent, he

does not assert that, as a result, this prevented him from presenting his case fully



       2
          In particular, Cordell identifies one of the omissions as a question from Ganyon to
Crosby asking if the GBI wanted “Cordell bad.” Cordell also claims that the transcript
incorrectly uses the word “roads” rather than “drugs.”

                                                6
and fairly. Finally, we will not address Cordell’s contention that Pacific

knowingly conspired to commit perjury with Ganyon because Cordell raises this

argument for the first time in his reply brief. See Lovett v. Ray, 327 F.3d 1181,

1183 (11th Cir. 2003) (per curiam) (citation omitted). Accordingly, we find no

error with the district court’s decision.

C.    Howard Zandmand’s Testimony

      Cordell argues that Pacific’s financial expert, Zandmand, misrepresented

facts and inappropriately based his testimony on fraudulent property appraisals

created by Robert Mines, who was hired by Pacific. According to Cordell, Mines

incorrectly appraised his Mitchell Street property at $265,000 when it was actually

worth $110,000. Cordell, however, has not proffered any evidence to substantiate

these claims. Rather, the record shows that Zandmand stated multiple times during

his testimony that he did not rely on any appraisals in formulating his expert

opinion. Vol. 8-359 at 21–22, 104–05. Consequently, Cordell’s argument fails

because he has neither provided clear and convincing evidence of fraud or

misrepresentations nor addressed how he was prevented from presenting his case

fully and fairly. Accordingly, we find that the district court did not err.

D.    Pacific’s Statements During Closing Argument

      1. Vidal Rodriguez



                                            7
      Next, Cordell contends that, during closing argument, Pacific made

misrepresentations that Cordell failed to mention Rodriguez as a potential arson

suspect until well into the investigation. Cordell claims, however, that he told

George Clark, Pacific’s investigator, about Rodriguez right after his home burnt

down and that his counsel had multiple conversations about Rodriguez with Pacific

during discovery. This argument is unpersuasive.

      Even if Cordell’s attorneys did mention Rodriguez multiple times during

discovery, Cordell has failed to show how this would make Pacific’s statements a

misrepresentation. Pacific’s statement merely claimed that Cordell did not

mention Rodriguez as a suspect during its earlier investigation. Thus, even

assuming that Cordell did tell others about Rodriguez at the onset of the

investigation, which he has not substantiated, this did not necessarily indicate that

Pacific’s statement during closing argument was false.

      2. Cordell’s Financial Obligations and the Destruction of the Home

      Cordell also argues that, during its closing argument, Pacific made the

following misrepresentations: that his wife, Alyssa, obtained financing for their

home; that the Cordells were unable to meet their financial obligations; and that the

Cordells paid someone to destroy their home. Cordell claims that letters from bank

representatives, which allegedly display his financial stability, illustrate that



                                            8
Pacific’s statements were misrepresentations. These contentions are also

unpersuasive.

      Again, Cordell has failed to provide clear and convincing evidence that

Pacific’s statements in its closing argument were misrepresentations or fraudulent.

Moreover, Cordell has not explained why it would be impermissible for Pacific to

make an inference from the evidence that the Cordell played a role in the fire that

destroyed their home. See Commercial Credit Equip. Corp. v. L & A Contracting

Co., Inc., 549 F.2d 979, 981 (5th Cir. 1977) (noting that attorneys can make

reasonable inferences from the evidence presented at trial in making their closing

arguments).

      Cordell provided a letter from Washington Mutual, stating that he had a

“great payment history,” and testimony from Gary Floyd, which stated that his

bank had loaned Cordell money since their house was destroyed, as evidence of his

financial stability. However, this does not demonstrate that Pacific’s statements

were misrepresentations. At best, these statements only show that the evidence

presented at trial was conflicting. Accordingly, we find no error.

      3. Cordell’s Financial Documentation and the Motion to Compel

      Cordell argues that Pacific, during its closing argument, misrepresented that

it had to file a motion to compel to obtain Cordell’s financial records. Cordell



                                          9
claims that this was a misrepresentation because he provided numerous financial

documents prior to Pacific’s filing of the motion to compel. This argument is

groundless. The record explicitly shows that Pacific filed a motion to compel

discovery, which the district court granted.

      Cordell also claims that Pacific inappropriately instructed Zandmand to

present the Cordell’s financial situation in a manner favorable to Pacific.

Assuming arguendo that such conduct would violate Rule 60(b)(3), Cordell has

not made any specific allegations to identify the manner he believes that Zandmand

misrepresented the evidence. Thus, we find no basis for relief.

E.    Entry of Judgment

      Cordell argues that Pacific misrepresented itself when it filed for an entry of

judgment for its counterclaim because the counterclaim was never mentioned at

trial, nor was the counterclaim presented to the jury. Although Cordell frames this

argument as an allegation of misrepresentation, Cordell’s argument is actually an

attempt to argue that the district court committed a legal error in granting Pacific’s

motion for an entry of judgment. Because a Rule 60(b)(3) motion may not be

used to challenge mistakes of law, we find that the district court committed no

reversible error.

                                          III.



                                          10
       Cordell has not provided clear and convincing evidence to substantiate his

claims. Moreover, he does not demonstrate how Pacific’s actions prevented him

from fully and fairly presenting his case. Finally, to the extent that Cordell is

asserting that he is entitled to relief because of the district court’s alleged errors,

those arguments fail because they are beyond the scope of Rule 60(b)(3) and

should have been raised on direct appeal.

       AFFIRMED.




                                            11